Citation Nr: 1811749	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  10-27 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss, including on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Counsel



INTRODUCTION

The Veteran had active service from April 1988 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of this appeal has been transferred to the RO in New York, New York.

In a September 2016 decision, the Board denied entitlement to an initial compensable rating for bilateral hearing loss.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in June 2017, the Veteran's then-attorney, (Chisholm, Chisholm & Kilpatrick) and a representative of VA's General Counsel filed a joint motion for partial remand (JMPR).  In a June 2017 order, the Court granted the motion, vacated the Board's September 2016 decision with regard to the issue addressed herein, and remanded the matter for readjudication.

Following a June 2017 Court order granting the appellant's application for an award of attorneys fees under the Equal Access to Justice Act in the amount of $2578.42, Chisolm, Chisolm & Kilpatrick elected not to continue their representation of the Veteran before VA.  As set forth above, the Veteran is currently represented in this appeal by The American Legion.

In August 2017, the Board remanded the claim for additional evidentiary development.  A review of the record shows that the RO has complied with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Neither the Veteran nor his attorney has argued otherwise.  


FINDING OF FACT

Audiometric testing shows that the Veteran's service-connected bilateral hearing loss disability has been manifested by no more than level II hearing loss in the right ear and level IV in the left ear.



CONCLUSION OF LAW

The criteria for an initial compensable rating for hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  

As the issue adjudicated herein is a claim for a higher initial rating for service connection, once the claim for service connection was granted, the claim was substantiated and additional VCAA notice was not required; any defect in the notice was not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to notify is satisfied.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the service treatment records as well as all available post-service records which the Veteran has specifically identified and authorized VA to obtain.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded VA examinations as to his service-connected hearing loss disability in October 2008, December 2011, and September 2014.  Pursuant to the Board's August 2017 remand directives, an additional VA examination was provided in September 2017.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the VA examination reports are sufficient for evaluation purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Martinak v. Nicholson, 21 Vet. App. 447 (2007); Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  The Board observes that in the appellate brief received in January 2018, the Veteran, through his representative, asserted that the September 2017 VA audiology examination does not adequately portray the severity of his condition because the examination was conducted in the sterile quiet of an audiology booth and does not reflect the severity of his condition in the aspect of normal, daily life.  The Board is, however, bound by law, and its decision is dictated by the relevant statutes and regulations.  In his case, the applicable regulation sets forth the type and manner of testing required and specifically indicates speech discrimination tests be conducted in a controlled setting (not under normal, daily life conditions).  The Veteran has not argued that the examination was otherwise inadequate. Thus, the testing method is appropriate.  See Martinak v. Nicholson,21 Vet. App. 477 (2007). 

Neither the Veteran nor his representative has otherwise identified any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2017).

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Code 6100.  Under VA regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2017). 

This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2017).  Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

The regulatory provisions also provide two circumstances under which alternative tables can be employed.  One is where the puretone thresholds in each of the five frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or greater.  The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 (2017).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Factual Background

The Veteran's bilateral hearing loss disability has been assigned a noncompensable rating.  He asserts that a higher rating is warranted.

The Veteran underwent a VA audiological examination in October 2008.  At the time of the examination, the Veteran reported left occasional ear otalgia.  He exhibited puretone thresholds, in decibels as follows:



    Hz 



1000
2000
3000
4000
RIGHT
25
20
30
45
LEFT
15
30
60
65

The average puretone threshold was 30 in the right ear and 43 in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 88 percent in both ears.  With regard to the functional impact of the hearing loss disability, the Veteran reported that his family and supervisor complained about having to repeat things to him.  The examiner noted that with regards to occupational functioning, persons who are deaf or hard of hearing can perform the majority of jobs available.  However, there are factors that can create communication barriers that can limit their participation in the workplace.  With few exceptions, persons who are def or hard of hearing, if given appropriate training and accommodations, have the same range of job options as any other persons.  

In the Veteran's notice of disagreement received in April 2009, he reported that he had been issued hearing aids which were required to assist him in hearing for the rest of his life. 

An additional VA examination was provided December 2011.  The Veteran exhibited puretone thresholds, in decibels as follows:



    Hz 



1000
2000
3000
4000
RIGHT
20
20
50
55
LEFT
25
35
60
65

The average puretone threshold was 36 in the right ear and 46 in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 88 percent in both ears.  The examiner opined that the Veteran's hearing loss did not impact the ordinary conditions of daily life, including the ability to work.  However, it was noted that the Veteran continued to report difficulty hearing, particularly with his left ear.  He stated that he had an echo sensation in the left ear with or without hearing aid use.  The Veteran also reported that others complained that he does not hear them and that they have to repeat things.

The Veteran underwent a VA examination in September 2014.  He exhibited puretone thresholds, in decibels as follows:



    Hz 



1000
2000
3000
4000
RIGHT
20
25
60
60
LEFT
35
55
65
65

The average puretone threshold was 41 in the right ear and 55 in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  The examiner opined that the Veteran's hearing loss did not impact the ordinary conditions of daily life, including the ability to work.  It was noted that the Veteran reported that his hearing loss contributed to his depression and anxiety.

VA medical records note treatment for hearing loss, to include hearing aid evaluation.  Notably, in a December 2014 mental health admission evaluation note, the Veteran reported that he did not have friends and that people at his job treated him differently because he uses a hearing aid.  In a February 2015 social work student note, the Veteran reported feelings of sadness and isolation connected to his hearing loss disability.  In a March 2015 social work student note, it was documented that the Veteran stated that he resisted getting hearing aids for a long time and sometimes takes them out due to feeling embarrassed by them.  He indicated that he did not want people to think that he was different.  Records dated in July 2017 reveal that the Veteran presented for treatment in the emergency room with complaints of left ear pain that had persisted for several days and slightly diminished hearing.  

A final VA examination was provided in September 2017.  The Veteran exhibited puretone thresholds, in decibels as follows:



    Hz 



1000
2000
3000
4000
RIGHT
15
35
55
65
LEFT
55
55
65
65

The average puretone threshold was 43 in the right ear and 60 in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 100 percent in the right ear and 80 percent in the left ear.  The examiner reported that the Veteran's hearing loss impacted the ordinary conditions of daily life, including the ability to work.  He referred to prior VA examinations and medical records for further pertinent background and history.


Analysis

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for the Veteran's hearing loss disability.  

As set forth above, the Veteran underwent four audiometric examinations for compensation purposes during the period on appeal.  The audiological evaluation conducted during the October 2008 VA medical showed that the Veteran had an average puretone threshold of 30 decibels on the right with speech discrimination of 88 percent.  He exhibited an average puretone threshold of 43 decibels on the left with speech discrimination 88 percent.  Applying these audiological findings to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing in both ears.  When those values are applied to Table VII, it is apparent that the assigned noncompensable evaluation is accurate and appropriately reflects the Veteran's bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

At the December 2011 VA examination, audiological evaluation showed that the Veteran had an average puretone threshold of 36 decibels in the right ear with speech discrimination of 88 percent.  He had an average puretone threshold of 46 decibels in the left ear with speech discrimination of 88 percent.  These audiometric findings equate to Level II hearing both ears.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is again apparent that the assigned noncompensable evaluation is accurate and appropriately reflects the Veteran's bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

Moreover, the September 2014 VA examination, audiological evaluation showed that the Veteran had an average puretone threshold of 41 decibels in the right ear with speech discrimination of 88 percent.  He had an average puretone threshold of 55 decibels in the left ear with speech discrimination of 92 percent.  These audiometric findings equate to Level II hearing in the right hear and Level I hearing in the left eat.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is again apparent that the assigned noncompensable evaluation is accurate and appropriately reflects the Veteran's bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

Finally, at the September 2017 VA examination, audiological evaluation showed that the Veteran had an average puretone threshold of 43 decibels in the right ear with speech discrimination of 100 percent.  He had an average puretone threshold of 60 decibels in the left ear with speech discrimination of 80 percent.  These audiometric findings equate to Level I hearing in the right ear and Level IV in the left ear.  See 38 C.F.R. § 4.85, Table VI, resulting in a noncompensable rating.  However, since the Veteran's left ear hearing loss represents an exceptional pattern of hearing loss defined by 38 C.F.R. § 4.86(a), Table VIa may be used if it reflects a higher level of hearing loss.  The Board notes that, pursuant to Table VIa, the findings also translate to Level IV hearing loss in left ear.  When those values are applied to Table VII, it is again apparent that the assigned noncompensable evaluation is accurate and appropriately reflects the Veteran's bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the Veteran's hearing loss disability is more severe for compensation purposes than demonstrated on the VA audiological evaluations discussed above.

In sum, throughout the appeal period, the Veteran's level of disability has most nearly approximated that contemplated by his current evaluation.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable and the claim of entitlement an initial compensable rating for hearing loss is denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

In reaching this decision, the Board has considered the provisions of 38 C.F.R. § 3.321(b), providing for an extraschedular award when a claimant presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 117 (2008).

After a careful review of the record, the Board finds that referral for extraschedular consideration is not warranted.  As discussed above, the Veteran's symptoms consisted of difficulty hearing, to include having people repeat themselves and the use of a hearing aid.  He also reported ear pain, echo sensation, and isolation and sadness due to his hearing loss disability.  With regard to the symptoms associated with difficulty hearing, such symptoms are contemplated by the rating criteria which measure hearing acuity and speech discrimination ability.  Such symptoms therefore do not provide an independent basis for a compensable rating.  Doucette v. Shulkin, No. 15-2818 (28 Vet. App. 366 (2017) (holding that the schedular rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment).  

With regard to the complaints of isolation, sadness, echo sensation, and ear pain, the Board acknowledges that such symptoms are not contemplated in the rating criteria for hearing loss.  With respect to the Veteran's reported isolation and sadness, the Board observes that service connection is currently in effect for PTSD with depression and a 50 percent rating has been assigned.  All of the Veteran's psychiatric symptoms, including isolation and sadness, have been contemplated in assigning that rating.  To assign a separate rating for isolation and sadness associated with his hearing loss would result in prohibited pyramiding.  See 38 C.F.R. § 4.14.  With respect to the Veteran's echo sensation and ear pain, there is no probative evidence of record demonstrating that these symptoms markedly interfere with his employment beyond the schedular criteria.  Further, there is no evidence of record showing that the Veteran has been frequently hospitalized due to his hearing loss disability.  In fact, it does not appear that he has been hospitalized for this disability at all during the pendency of this claim.  While the Veteran sought emergency treatment in July 2017 for ear pain, he was not hospitalized for such symptom.  Thus, referral for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In reaching this decision, the Board has considered the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In that case, the Federal Circuit held that section 3.321(b)(1) provides for extraschedular consideration based on the collective impact of multiple disabilities.  Thus, where a claimant has multiple service-connected disabilities, those disabilities may be considered together in determining whether referral for extraschedular consideration is warranted.  

In the instant case, however, such issue has not been raised by the Veteran or the record.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  In this regard, in addition to bilateral hearing loss, the Veteran is service-connected for bilateral pes planus/plantar fascitis with plantar fibromatosis, sleep apnea, posttraumatic stress disorder with depression, degenerative joint disease of the lumbar spine, mild degenerative disease of the right elbow, left and right knee patellofemoral syndrome, tinnitus, left carpal tunnel syndrome, maxillary sinusitis, rhinitis, onychomycosis and tinea pedi, erectile dysfunction, and acne.  The signs and symptoms of the Veteran's service-connected disabilities, and their resulting impairment, are reasonably contemplated by the rating schedule under the appropriate diagnostic codes and neither the Veteran nor his representative has contended that this is an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the collective effect of multiple conditions.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record.).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss, including on an extraschedular basis, is denied.  




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


